Citation Nr: 1008937	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-37 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
September 1956 to September 1958, with additional service in 
the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

As support for his claim, the Veteran testified at a hearing 
at the RO in February 2009 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).  
The Board also held the record open for 60 days following the 
hearing to give the Veteran time to obtain and submit other 
supporting evidence, but he did not.

In May 2009 the Board denied another claim the Veteran also 
had appealed, for service connection for tinnitus, but 
increased the rating for his right middle finger scar from 0 
percent (i.e., noncompensable) to 10 percent retroactively 
effective as of December 16, 2005.  The Board remanded his 
remaining claim for service connection for bilateral hearing 
loss to the RO, via the Appeals Management Center (AMC), for 
additional development and consideration.  

In August 2009 the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny this remaining claim for 
bilateral hearing loss and returned the file to the Board for 
further appellate review of this remaining claim.  




FINDINGS OF FACT

1.  Except for the report of his military separation 
examination, the Veteran's service treatment records (STRs) 
are missing, presumably destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC), a military records 
repository.  Therefore, unfortunately, these records are not 
available for consideration in this appeal.

2.  But there is no probative (competent and credible) 
evidence indicating the Veteran had hearing loss - and 
specifically sensorineural hearing loss, even within one year 
of his discharge from active duty, meaning by September 1959.

3.  A VA compensation examiner also determined in May 2006 
and again in June 2009, after considering additional 
evidence, that the Veteran's current bilateral hearing loss 
is unrelated to his military service - including to any 
excessive noise exposure (acoustic trauma) he may have 
sustained during service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes, VA regulations and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2004, 
prior to initially adjudicating his claim in January 2005.  
The letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that a more recent March 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  


And of equal or even greater significance, after providing 
that additional Dingess notice, the AMC went back and 
readjudicated the claim in the August 2009 SSOC, including 
considering the additional evidence received in response to 
that additional Dingess notice.  See again, Mayfield IV and 
Prickett, supra.  So the timing defect in the provision of 
that additional Dingess notice, since it did not precede the 
initial adjudication of the claim, has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, as already alluded to, his STRs are 
mostly unavailable, except for the report of his active duty 
separation examination.  Requests for information dated in 
April and August 2004 confirm that all procedures to locate 
these records were followed, but unfortunately to no avail.  
Therefore, the Board finds that additional attempts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(2) and 
(3).  And so, when, as here, at least a portion of the 
Veteran's STRs are lost or missing, through no fault of his, 
VA has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist him in developing his 
claim, and to explain the reasons and bases for its decision.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

But that said, missing STRs, alone, while indeed unfortunate, 
does not obviate the need for the Veteran to still have 
medical nexus evidence supporting his claim by suggesting a 
correlation between his currently claimed condition and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
In other words, missing STRs do not lower the threshold for 
an allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).

And here, sadly, the record does not contain this required 
supporting medical nexus evidence in this particular 
instance.

It further warrants mentioning that the Veteran submitted 
personal statements, personal hearing testimony, internet 
medical literature, photos, and private treatment records as 
a means of compensating for his missing STRs.  Moreover, 
although he alleges to having been repeatedly exposed to 
excessively loud noise while in the military from artillery 
fire and a nearby exploding shell, etc., he does not contend 
that he ever complained about his hearing while on active 
duty or that hearing loss was ever diagnosed while on active 
duty.  So his STRs, even if available for consideration, 
would not provide any helpful information concerning this, in 
turn meaning their absence in this critical respect is 
ultimately inconsequential.

Other records also show the RO/AMC obtained the Veteran's 
post-service VA treatment records and arranged for a VA 
compensation examination in December 2005, with a May 2006 
addendum medical nexus opinion concerning the cause of his 
bilateral hearing loss - including, in particular, in terms 
of whether it is attributable to his military service and the 
type of noise exposure asserted.  And at the Board's May 2009 
remand request, the AMC also obtained a supplemental medical 
nexus opinion in June 2009 concerning this determinative 
issue of causation.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for 
Bilateral Hearing Loss

The Veteran testified during his hearing that he believe he 
has bilateral hearing loss from noise exposure during his 
active duty service from September 1956 to September 1958.  
He contends that, in his military occupational specialty 
(MOS) of radio operator in the Army, his job included 
assisting in targeting for the artillery unit, in turn 
repeatedly subjecting him to the noise of 105 mm and 155 mm 
Howitzers, the 280 mm "atomic cannon and the "Honest John 
rocket."

The Veteran also earlier indicated in his November 2005 
substantive appeal (on VA Form 9) that, on one specific 
occasion, he recalled an incident that a targeting error 
resulted in a shell exploding short of its target and very 
close to his location.

Service connection may be granted if it is shown the Veteran 
has a hearing loss disability resulting from an injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.
To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Organic diseases of the nervous system - such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, however, impaired hearing will 
only be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards must be currently present, and 
service connection is possible if the current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

As already acknowledged, the Veteran's STRs are mostly 
unavailable (except for the separation examination report) 
and, thus, cannot be considered in this appeal.  And as also 
already alluded to, when at least a portion of the STRs are 
lost or missing, presumably destroyed, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...."  Cromer, 
19 Vet. App. 217-18; see also Cuevas, 3 Vet. App. 548; 
O'Hare, 1 Vet. App. 367.



The initial point worth mentioning is that there is no 
disputing the Veteran meets the first and perhaps most 
fundamental requirement for any service-connection claim, 
that is, has proof he has the currently claimed disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed; without this minimum level of proof, there 
is no valid claim).  The reports of the December 2005 and 
June 2009 VA audiology examinations confirm the Veteran has 
sensorineural hearing loss in his right ear and mixed nature 
(sensorineural and conductive components) hearing loss in his 
left ear.  Also, the pure tone thresholds from an audiogram 
during those examinations satisfy the threshold regulatory 
requirements for bilateral hearing loss disability according 
to 38 C.F.R. § 3.385.  So resolution of this appeal turns on 
whether there also is competent and credible evidence 
attributing this current bilateral hearing loss disability to 
his military service - and especially to the type of 
acoustic trauma he has alleged.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, it is in this critical respect that the 
Veteran's claim fails.  There is competent medical evidence 
of record specifically discounting this notion that his 
bilateral hearing loss is etiologically linked to his 
military service.  In this regard, the VA audiological 
compensation examination opinions, provided in May 2006 and 
more recently in June 2009 following and as a result of the 
Board's remand, indicate the Veteran's bilateral hearing loss 
was not caused by or a result of noise exposure during his 
military service.  In both instances, the VA examiner cited 
as particularly relevant the fact that the onset of hearing 
loss symptoms did not occur until 1977-1984, so about 20 
years after his separation from active duty in September 1958 
according to occupational audiometric evaluations he 
submitted upon VA examination.  The examiners added there is 
no chronological nexus between the onset of his hearing loss 
and military service.  

In contrast, the evidence submitted by the Veteran in support 
of his claim cannot be held to be competent evidence of a 
nexus to service.  Specifically, a July 2009 private 
audiologist, S.C., noted the Veteran's reported positive 
history of noise exposure during service in concluding that 
"the etiology of [the Veteran's] bilateral hearing loss is 
at least as likely as not related to excessive noise exposure 
while serving in the military."  It does not appear, 
however, this private audiologist reviewed the Veteran's 
claims file for the pertinent history, not just from service 
(since, as mentioned, most of the records from service are 
unavailable), but also from the during the many years since 
the Veteran's service had ended.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Indeed, it appears the only basis for this nexus opinion is 
the Veteran's self-reported history of noise exposure in 
service and symptoms of hearing loss starting in 1957, during 
active duty.  Although his noise exposure in service is 
conceded, he has not established any continuity of 
symptomatology following his separation from service to 
establish that he experienced hearing loss during those 
intervening years following the conclusion of his service and 
his initial documented complaints and diagnosis.  

In this regard, medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has 
held that VA cannot reject a supporting medical opinion 
simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that 
history was accurate and credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).



In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
supporting private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure had 
compromised the value of the medical opinion.  By contrast, 
the Court held that, in rejecting the other private medical 
opinion, the Board had offered adequate reasons and bases for 
doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, 
the Board's rejection was not based solely on the failure to 
completely review the claims file.

Here, importantly, the Veteran's assertion of hearing loss 
symptoms since service is misleading, in that it indicates 
diagnosis or treatment for hearing loss that can reasonably 
be linked to documented treatments or diagnoses of hearing 
loss soon after separation.  Therefore, the Board does not 
find this nexus opinion to be competent and credible in that 
the record evidences no complaint, diagnosis, or treatment of 
bilateral hearing loss, either in service or until some two 
decades after service.  So even though there was acoustic 
trauma in service, something, incidentally, that can be said 
of most if not every soldier, the absence of any complaint or 
treatment for a hearing loss disorder for such an extended 
period following service is also worth bearing in mind.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating it is appropriate to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of relevant complaints.)

Also quite fatal to the Veteran's claim is that he admittedly 
did not have any relevant complaints or symptoms or seek 
treatment for problems with his hearing either during his 
period of active duty service or for many years afterwards.  
His August 1958 separation examination was unremarkable, not 
noting any hearing loss in either ear.  Indeed, whispered 
voice testing was 15/15, bilaterally, so normal.  And 
although, admittedly, the method of testing a person's 
hearing acuity in 1958 was not as comprehensive and exacting 
as it is in modern day, the fact remains that the Veteran did 
not even have any complaints regarding his hearing acuity 
during that evaluation, much less received a pertinent 
diagnosis.  So this, too, is probative evidence against his 
claim that his hearing loss dates back to his military 
service.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

In response to the May 2006 VA examiner's unfavorable 
opinion, the Veteran submitted medical treatise evidence 
during his February 2009 hearing indicating, among other 
things, that it is possible that an individual's awareness of 
the effects of noise on his or her hearing may be 
considerably delayed after excessive noise exposure.  But, 
importantly, this evidence does not refer to the specific 
facts in his case.  Where medical article or treatise 
evidence, standing alone, discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
opinion, a claimant may use such evidence to meet the 
requirement for a medical nexus.  Wallin v. West, 11 Vet. 
App. 509 (1998).  However, an attempt to establish a medical 
nexus between service and a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (holding that a medical article that contained a 
generic statement regarding a possible link between a 
service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element).  
Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").  

Here, though, after receiving this additional medical 
treatise evidence during the February 2009 hearing, that the 
Board remanded the Veteran's claim to the RO, via the AMC, in 
May 2009 specifically to have a VA compensation examiner 
consider this additional medical treatise evidence and 
determine whether it provides grounds for granting service 
connection.  And a VA compensation examination and opinion 
were subsequently provided in June 2009, following a review 
of the relevant evidence in the claims file, including 
especially this additional medical treatise evidence.  But 
even after considering this additional medical treatise 
evidence, this June 2009 VA compensation examiner expressly 
declined to causally link the Veteran's current bilateral 
hearing loss disability to his military service - and in 
particular to the type of acoustic trauma alleged.  So the 
commenting doctor's opinion, in this specific instance, does 
not support the medical treatise evidence the Veteran 
submitted of such a possible correlation.  Indeed, the VA 
examiner's opinion is directly to the contrary.

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  He testified during his hearing that his wife told 
him that he always "talked loud" and that they were married 
in 1958, the same year he was discharged from the military, 
so she has personally observed his difficulty hearing during 
the many years dating back to when he was in the military.  
He and his wife are competent, even as lay persons, to 
testify concerning his supposed difficulty hearing dating 
back to his military service because this is capable of lay 
observation and experience since it is within their five 
senses.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. 
App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  



Nonetheless, the Veteran's personal statements and reported 
history concerning the etiology of his hearing loss, while 
competent, are not also credible given the inherent 
contradiction with the available medical record.  Id.  
Indeed, he asserts his hearing loss symptoms began even 
during service, meaning he had noticed problems with his 
hearing even then, but his military separation examination 
whispered voice test instead showed his hearing was normal 
(15/15), bilaterally.  And, again, he also did not complain 
about his hearing during that evaluation.  Rather, it has 
only been far more recently in connection with his current 
claim that he now says he was having problems with his 
hearing even then.  But the contemporaneous medical findings, 
indicating otherwise, may be given more probative weight.  
See Struck, 9 Vet. App. at 155-56.  And although the absence 
of contemporaneous medical documentation of relevant 
complaints or a diagnosis in service is not altogether 
dispositive of the claim, and does not preclude further 
evaluation as to the etiology of the claimed disorder where 
lay evidence provided is credible and competent, this is not 
the situation here because the Board ultimately has found the 
Veteran's lay testimony concerning this not to be credible, 
even though competent, and since the VA examiner charged with 
assisting in making this determination on etiology of the 
hearing loss concluded unfavorably.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for bilateral hearing loss 
is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


